Exhibit 10.10

AMENDMENT NO. 1 TO

2010 OMNIBUS INCENTIVE COMPENSATION PLAN

OF GORDMANS STORES, INC.

The 2010 Omnibus Incentive Compensation Plan (the “Plan”) of Gordmans Stores,
Inc. is hereby amended by deleting Section 4.1 in its entirety and replacing it
with the following:

“4.1 Shares. (a) Subject to any increase or decrease pursuant to Section 4.2,
the aggregate number of shares of Common Stock that may be issued or used for
reference purposes or with respect to which Awards may be granted under the Plan
shall not exceed 2,573,086 shares. The shares may be either authorized and
unissued Common Stock or Common Stock held in or acquired for the treasury of
the Company or both. The maximum number of shares of Common Stock with respect
to which Incentive Stock Options may be granted under the Plan shall be
2,573,086 shares. With respect to Stock Appreciation Rights settled in Common
Stock, upon settlement, only the number of shares of Common Stock delivered to a
Participant (based on the difference between the Fair Market Value of the shares
of Common Stock subject to such Stock Appreciation Right on the date such Stock
Appreciation Right is exercised and the exercise price of each Stock
Appreciation Right on the date such Stock Appreciation Right was awarded) shall
count against the aggregate and individual share limitations set forth under
Sections 4.1(a) and 4.1(b). If any Option, Stock Appreciation Right or Other
Stock-Based Award granted under the Plan expires, terminates or is canceled for
any reason without having been exercised in full, the number of shares of Common
Stock underlying any unexercised Award shall again be available for the purpose
of Awards under the Plan. If any shares of Restricted Stock, Performance Awards
or Other Stock-Based Awards denominated in shares of Common Stock awarded under
the Plan to a Participant are forfeited for any reason, the number of forfeited
shares of Restricted Stock, Performance Awards or Other Stock-Based Awards
denominated in shares of Common Stock shall again be available for purposes of
Awards under the Plan. If a Tandem Stock Appreciation Right or a Limited Stock
Appreciation Right is granted in tandem with an Option, such grant shall only
apply once against the maximum number of shares of Common Stock which may be
issued under the Plan. Any Award under the Plan settled in cash shall not be
counted against the foregoing maximum share limitations.

(b) Individual Participant Limitations. To the extent required by Section 162(m)
of the Code for Awards under the Plan to qualify as “performance-based
compensation,” the following individual Participant limitations shall only apply
after the expiration of the Transition Period:

(i) The maximum number of shares of Common Stock subject to any Award of Stock
Options, or Stock Appreciation Rights, or shares of Restricted Stock, or Other
Stock-Based Awards for which the grant of such Award or the lapse of the
relevant Restriction Period is subject to the attainment of Performance Goals in
accordance with Section 8.3(a)(ii) which may be granted under the Plan during
any fiscal year of the Company to any Participant shall be 750,000 shares per
type of Award (which shall be subject to any further increase or decrease
pursuant to Section 4.2), provided that the maximum number of shares of Common
Stock for all types of Awards does not exceed 1,500,000 shares (which shall be
subject to any further increase or decrease pursuant to Section 4.2) during any
fiscal year of the Company. If a Tandem Stock Appreciation Right is granted or a
Limited Stock Appreciation Right is granted in tandem with a Stock Option, it
shall apply against the Participant’s individual share limitations for both
Stock Appreciation Rights and Stock Options.

(ii) There are no annual individual share limitations applicable to Participants
on Restricted Stock or Other Stock-Based Awards for which the grant, vesting or
payment (as applicable) of any such Award is not subject to the attainment of
Performance Goals.

(iii) The maximum number of shares of Common Stock subject to any Performance
Award which may be granted under the Plan during any fiscal year of the Company
to any Participant shall be 750,000 shares (which shall be subject to any
further increase or decrease pursuant to Section 4.2) with respect to any fiscal
year of the Company.



--------------------------------------------------------------------------------

(iv) The maximum value of a cash payment made under a Performance Award which
may be granted under the Plan with respect to any fiscal year of the Company to
any Participant shall be $5,000,000.

(v) The individual Participant limitations set forth in this Section 4.1(b)
(other than Section 4.1(b)(iii)) shall be cumulative; that is, to the extent
that shares of Common Stock for which Awards are permitted to be granted to a
Participant during a fiscal year are not covered by an Award to such Participant
in a fiscal year, the number of shares of Common Stock available for Awards to
such Participant shall automatically increase in the subsequent fiscal years
during the term of the Plan until used.”

Except as set forth above, the remainder of the Plan remains in full force and
effect.

Adopted by the Board of Directors on April 29, 2011.